

[employmentletterroyba_image1.jpg] Exhibit 10.19

20 February 2013


PRIVATE AND CONFIDENTIAL


Roy Bagattini




Dear Roy,


Letter of Appointment


We, Levi Strauss Asia Pacific Division Pte Ltd (the “Company”), are pleased to
offer you employment as Executive Vice President and President, Commercial
Operations Asia Pacific Division (Executive Band) with the Company upon the
following terms and conditions.




Appointment


Your appointment date has yet to be determined. The position is based in
Singapore.


The Company may, if necessary and subject to business requirements and your
capability and performance, assign you with other similar or closely related
duties in addition to or in lieu of your expected duties as Executive Vice
President and President, Commercial Operations Asia Pacific Division. The
Company may also adjust or expand your scope of duties and responsibilities in
order to accommodate the business and operational needs of the Company or
appoint you to a different position within the Company. The terms of this offer
are applicable to the location of your position being Singapore.
            


Salary


You will be paid a base salary of $650,000 USD per annum ($50,000 per month),
payable by 13 instalments (or such other amounts as may from time to time be
agreed in writing). There shall be no entitlement to payment in respect of
overtime. You will be paid in Singapore dollars at the prevailing company
exchange rate on your first day.


The payment of your salary shall be subject to such statutory deductions as may
be required in accordance with applicable legislation in force from time to
time.


Your next salary review is due in February 2014.


The company will provide you a car allowance of $3,000 USD per month ($36,000
per annum), subject to the Car Allowance Policy. The company car park will
continue to be paid for by the company if you drive to work.



Roy Bagattini
19-Feb-13    



--------------------------------------------------------------------------------



The company will provide you with paid housing accommodations of approximately
$18,000 USD per month ($216,000 USD per annum), subject to securing like
“executive” housing in Singapore. We recognize this amount might need to be
modified by $1,000 USD based upon housing selection.


The company will direct bill the education fees association with the schooling
for your child. Schedule of fees will be inclusive of application, registration,
facility, tuition and reenrollment. The payment of the allowance will continue
up to your child’s completion of secondary education.


You are eligible to participate in the executive perquisite programmes
associated with a position at your level. The total benefit of these programmes,
including perquisite cash allowance, is approximately $15,000.00 USD. The value
of the perquisite cash allowance is $15,000.00 per year, paid out to you in two
installments each year. The first payment is in January and the second is in
June.


You will be responsible for filing and settling all income tax levied by the
Singapore tax authority arising from all income (salaries, allowances,
incentives etc) received from your employment in Singapore.




Sign-on Bonus


We are providing a sign-on bonus of $500,000 USD which will be paid out in 2
installments. The first payment of $250,000 USD will be made within 4-5 weeks of
your start date. The second payment of $250,000 USD will be made at the
completion of our first 12 months. You must remain in employment at the time of
payment. Please refer to the Signing Bonus Acknowledgment and Payback Agreement
for terms and conditions relating to the sign-on bonus.




Annual Incentive Plan (AIP)


You will be eligible to participate in LS&Co.'s Annual Incentive Plan (AIP)
which supports the achievement of our annual operating plan and rewards company,
business unit, and individual performance.  Your AIP participation rate will be
70% of your base salary determined by the band of your position, and will not be
prorated based on your date of hire.  Your actual incentive compensation will
vary based on individual performance and the performance of the Company. 


Plan eligibility and individual incentive targets are reviewed every year and
are subject to approval by our Board of Directors. 


        



    
Roy Bagattini
19-Feb-13

--------------------------------------------------------------------------------



Long Term Incentive Plan - Stock Appreciation Rights




You will participate in the Company’s Equity Incentive Plan each year. For 2013,
you are entitled to receive Stock Appreciation Rights (SARs) with a total target
value of $650,000.00 USD. We will also provide to you an additional grant of
$250,000.00 USD in 2013. These grants will be made in July 2013, subject to
Board approval. Should the terms of the Equity Incentive Plan or SAR programme
change prior to that date, your $900,000 grant for 2013 will not change.


Plan eligibility and individual incentive targets are reviewed every year and
are subject to approval by our Board of Directors. 




Benefits


You are eligible to participate in the Company’s benefits programmeme as they
exist from time to time.


Your annual leave entitlement starts from twenty (20) days per year.


Medical & Hospitalisation Coverage – You and your family will be enrolled in the
CIGNA Premier Executive Plan or equivalent.


Dental Coverage – You and your spouse will be entitled to dental claim up to
USD300 per person per year, whilst your children will be entitled to dental
claim up to USD150 per person per year till the age of 23 as long as they are
unemployed or unmarried. The Company will reimburse 80% per claim of the dental
expenses. Reimbursable expenses include preventive/basic dental care such as
examinations, tooth cleaning, normal compound filings, porcelain and extraction.


Health Screening – You will be entitled to annual health screening benefit as
follows:


Eligibility
Annual Limit Per Year
Employees aged 50 & above
reimbursement up to annual limit of S$800
Employees aged below 50
reimbursement up to annual limit of S$600



Group Insurances – You will be covered on the Company’s group term life,
personal accident and business travel insurance programmes.


    
Pension Plan - Our commitment is to provide a plan or option which will be
similar to your present benefit within reasonable limits.


Mobility Benefits - As detailed out in the International Benefits Summary
Document



    
Roy Bagattini
19-Feb-13

--------------------------------------------------------------------------------



You will be provided with a club membership


Conduct and Discipline


You shall perform such duties as may from time to time be assigned to you and
shall comply with all reasonable directions made by the Company.


During your employment, you shall well and faithfully serve the Company and use
your utmost endeavours to promote its interests, and devote your time, attention
and abilities to its affairs.


You shall not, during the continuation of your employment, engage in any other
employment or activity, in the absence of prior written approval from the
Company (which may be withheld by the Company at its sole discretion).


You shall not enter into any pecuniary obligation, which would render you
financially embarrassed.




Termination


During your employment and subject to Clause 9.2 below, this Agreement may be
terminated by you or by the Company upon giving 3 months' written notice or by
paying 3 months’ basic salary in lieu of notice.


The Company shall be entitled to terminate your employment immediately upon
written notice (but without prejudice to the rights and remedies of the Company
for any breach of this Agreement and to your continuing obligations under this
Agreement) in any of the following cases:


(a)    if you are guilty of dishonesty or serious or persistent misconduct or,
without reasonable cause, neglect or refuse to attend to your duties or fail to
perform any of your obligations hereunder, or fail to observe the Company's
disciplinary rules or any other regulations of the Company from time to time in
force;


(b)    if you are incapacitated by illness or otherwise unable to perform your
duties hereunder for a period totalling in aggregate [6] months in any period of
12 consecutive calendar months;


(c)    if you become bankrupt or have a receiving order made against you or make
any general composition with your creditors.




Employee Invention & Confidentiality


You agree to execute the Employee Invention & Confidentiality Agreement which
will be provided to you and comply with its terms.




    

    
Roy Bagattini
19-Feb-13

--------------------------------------------------------------------------------



Company Regulations


During your employment with the Company, you shall observe and comply with all
of the rules, regulations and directives of the Company as may from time to time
be made or given. The Company shall have the right to alter and amend the rules
and regulations of the Company as well as any of the terms of your employment,
and such alteration or amendment shall become fully effective and a binding term
of your employment upon notification to you.




Governing Law


This Agreement shall be governed by and construed in accordance with the laws of
Singapore.




Company’s Worldwide Code of Business Conduct

You agree to comply with LS&CO. Worldwide Code of Business Conduct and related
policies. As our business environment changes, these policies may need to change
as well. Whenever possible, employees will be notified in advance.




Changes in terms of employment and conditions of service


Notwithstanding any other provision of this Agreement, the Company reserves the
right to unilaterally alter, amend or vary, in consultation with the employee,
any of your terms of employment or conditions of service set out in this
Agreement should the Company at any time or from time to time consider this to
be necessary. You will be notified of such changes in writing.






Please confirm your acceptance of the above terms and conditions by signing and
returning to us the duplicate copy of this letter.




Yours faithfully
For and on behalf of
Levi Strauss & Company








_______________________________
Chip Bergh
President & Chief Executive Officer





    
Roy Bagattini
19-Feb-13

--------------------------------------------------------------------------------



Cc:     Payroll


***************************************************************************************************************


Acceptance




I,__________________________, NRIC. ______________, hereby confirm acceptance of
all of the above terms and conditions.








    
Signature
Date:





    
Roy Bagattini
19-Feb-13

--------------------------------------------------------------------------------



[employmentletterroyba_image1.jpg]

18 December 2013                PRIVATE AND CONFIDENTIAL


Roy Bagattini




Dear Roy,


This letter is to summarize certain changes to your compensation arrangements.
Except as described below, the employment terms of your letter of appointment
dated 20 February 2013 will remain in effect.


Appointment
Your appointment date is June 3, 2013. The position is based in Singapore.


Salary
•
The Company will provide you a car allowance. The amount of the allowance will
be determined in accordance with the Car Allowance Policy. The Company car
parking will continue to be paid for by the Company if you drive to work.



•
The Company will provide you with a housing allowance to cover the cost of your
rental and utilities. The allowance will be reviewed annually to take into
consideration any increases in the cost of rental and/or utilities.



Sign-on Bonus
We are providing a sign-on bonus of $500,000 USD which will be paid out in 2
installments. The first payment of $250,000 USD has already been paid to you.
The second payment of $250,000 USD will be made within 4-5 weeks following the
end of the 12th month from your start date. For the second payment, the amount
will be converted into Singapore dollars based on the better of the exchange
rate on June 3, 2013 or July 2, 2014. You must remain in employment at the time
of payment in order to be eligible to receive the second installment. Please
refer to the Signing Bonus Acknowledgement and Payback Agreement for terms and
conditions relation to the sign-on bonus.




Yours sincerely,




_______________________________
Ivor Solomon
VP, Global Total Rewards




Confirmed this ___ day of December, 2013.






    
Roy Bagattini


